DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Regarding claims 1 and 3, claim limitation “a first, second, and third moving modules” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “module” coupled with functional language “moving” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1 and 3 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
	Paragraph 0028 of the specification states: In the current embodiment, the first, the second, and the third moving modules 11, 12, 15, are, for example, a linear guideway, a slider, 
	For examination purposes, a first, second, and third moving module each is construed as guideway, slider, or motor.

Regarding claim 1, claim limitation “the laser source emits a laser beam which is reflected by … the source reflection assembly” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “assembly” coupled with functional language “reflecting light” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
	Paragraph 0037 of the specification states: The return reflectors 2221, 2222, the first reflector 231, the second reflector 232, and the third reflector 233, for example, can be reflecting mirrors, but not limited to this.
	For examination purposes, a source reflection assembly is construed as reflector, or reflecting mirrors.

Regarding claim 1, claim limitation “the laser source emits a laser beam which is reflected by the light path adjustment module …the light path adjustment module has a guiding part and a return reflection assembly, wherein the return reflection assembly moves with the machining head synchronously and reciprocates on the guiding part over an adjustment distance to match 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
	Paragraphs 0032 and 0037 of the specification states: The light path adjustment module 22 has a guiding part 221 (e.g. a linear guideway or a slider) and a return reflection assembly 2221, 2222.  The return reflection assembly 2221, 2222 reciprocates on the guiding part 221 through the slider…The return reflectors 2221, 2222, the first reflector 231, the second reflector 232, and the third reflector 233, for example, can be reflecting mirrors, but not limited to this.
	For examination purposes, light path adjustment module is construed as a guiding part and return reflectors or mirrors, wherein the guiding part is a slider.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over US 5560843 A to Koike et al. (“Koike”).

Regarding claim 1, Koike discloses, a laser apparatus with synchronous light path delay (see a laser machining device in Fig. 5), comprising: 
a gantry-type machine (see Fig. 5) having a first moving module (see rail 3) and a second moving module (see first frame 1 in Fig. 5) movably connected to the first moving module (see Fig. 5, wherein the first frame 1 is put on first rails 3 which are laid according to a specification thereof so that first frame 1 can run on first rails 3 by driving first motor for longitudinal feed 11 as first drive means, and wherein carriage 8 is mounted on cross girder 1b, which is moved along cross girder 1b by a driving motor for traverse feed 13 as third drive means, wherein carriage 8 is provided with laser torch 9 as a tool), wherein the second moving module (first frame 1) is provided with a moving reflector (see mirror 18) disposed corresponding to a machining head (see laser torch 9), wherein the machining head (9) moves with the first moving module and the second moving module (disclosed in Col. 7 lines 49-62, wherein FIG. 5 shows the construction of a laser machining device provided with a frame construction as a second embodiment of the present invention, wherein like parts or parts which perform the same tasks as the first embodiment are given like reference characters );  
a source reflection assembly (see mirrors 21, 22 and annotated third mirror in Fig. 5) disposed corresponding to the moving reflector (see Fig. 5);  and 
a laser path adjustment unit (see second frame 2) having a laser source (see laser generator 10) and a light path adjustment module (see reversing device 16), wherein the light path adjustment module is disposed corresponding to the source reflection assembly (see Fig. 5), wherein the laser source (9) emits a laser beam (see optical path 15, 15a, and 15b) which is reflected by the light path adjustment module (16) and the source reflection assembly (mirrors 21, 22 and annotated third mirror) and travels to the machining head (9) through the moving reflector (mirror 18), wherein the light path adjustment module has a guiding part (see movable holder 16c) and a return reflection assembly (see mirrors 19a and 19b), wherein the return reflection assembly (19a and 19b) moves with the machining head (9) synchronously and reciprocates on the guiding part over an adjustment distance to match the movement of the machining head (see Fig. 5, and disclosed in Col. 8 lines 47-54 “Reversing device 16 comprises drive motor 16a, ball screw 16b, and movable holder 16c which is engaged with ball screw 16b and on which third and fourth mirrors 19a and 19b are attached.  Reversing device 16 is controlled by control unit 14 so that a change in the length of optical path 15 accompanied by the transverse feed of laser torch 9 is compensated by which movable holder 16c is moved so that the length of optical path 15 is kept at a constant length”). 
 
    PNG
    media_image1.png
    417
    721
    media_image1.png
    Greyscale

Regarding claim 2, Koike discloses, wherein the first moving module (rail 3) is an X-direction moving module (see annotated Fig. 5A) and the second moving module (see first frame 1) is a Y-direction moving module (see annotated Fig. 5).
 
Regarding claim 6, Koike discloses, wherein the source reflection assembly comprises a first reflector (mirror 21), a second reflector (see mirror 22), and a third reflector (see annotated third mirror in Fig. 5), wherein the first reflector (21) is disposed corresponding to the laser source and the second reflector(see Fig. 5), wherein the second reflector (22) and the third reflector (see annotated third mirror in Fig. 5) are disposed corresponding to the return reflection assembly (see Fig. 5), wherein the third reflector (see annotated third mirror in Fig. 5) is disposed corresponding to the moving reflector (see Fig. 5). 
 
Regarding claim 8, Koike discloses, wherein the gantry-type machine (1) and the laser path adjustment unit (2) are connected to a control unit (see control unit 14 in Fig. 5). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims 

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 5560843 A to Koike et al. (“Koike”), in view of US 5406048 A to Yamazaki et al. (“Yamazaki”). 

Regarding claim 3, Koike discloses all the limitation claimed in claim 1.
However, Koike does not explicitly discloses, wherein the machining head has a third moving module which is movably connected to the second moving module, wherein the third moving module is a Z-direction moving module. 
Nonetheless, Yamazaki discloses, wherein the machining head (5) has a third moving module which is movably connected to the second moving module, wherein the third moving module is a Z-direction moving module (see Fig. 1 and disclosed in Col. 6 lines 5-17 “a moving arm 4 slidable along the longitudinal direction (hereinafter referred to as X axis) of the table 3, and a processing head 5 mounted for sliding motion along the longitudinal direction (hereinafter referred to as Y axis) of the moving arm 4 and movable in the direction (hereinafter referred to as Z axis) to approach or leave the surface of the table 3.  The processing head 5 is provided with a condensing section, and the moving arm 4 and the processing head 5 are moved respectively in the axial direction by means of corresponding one of servomotors SVx, SVy and SVz for individual axes”).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the machining head of Koike wherein the machining head has a third moving module which is movably connected to the second moving module, wherein the third moving module is a Z-direction moving module as taught/suggested by Yamazaki in order to move the laser head/torch in the direction to approach or leave the surface of the workpiece, and doing so would provide the laser head/torch with a condensing section as disclosed in Col 6 lines 5-17 by Yamazaki.

Regarding claim 10, Koike discloses all the limitation claimed in claim 3. 
However, Koike does not explicitly discloses, wherein a total moving distance of the machining head, which is defined by the movements of the first moving module, the second moving module, and the third moving module, wherein the adjustment distance of the laser path adjustment unit is half of the total moving distance of the machining head.
Nonetheless, Yamazaki teaches, wherein a total moving distance of the machining head, which is defined by the movements of the first moving module (Xs), the second moving module (Ys), and the third moving module (Zs), wherein the adjustment distance of the laser path adjustment unit is half of the total moving distance of the machining head (see Fig. 1, wherein the adjustment distance of the laser path adjustment unit is shown as (Xs+Ys+Zs)/2).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the adjustment distance of the laser path adjustment unit of Koike wherein a total moving .

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 5560843 A to Koike et al. (“Koike”), in view of US 20070164005 A1 to Matsuda et al. (“Matsuda”). 

Regarding claim 4, Koike discloses all the limitation claimed in claim 1.
	Koike further disclose, wherein the machining head (9) has a beam input end (see optical path 15a), at least one beam output end (see output end of torch 9).
However, Koike does not explicitly discloses, a switch device, wherein the at least one beam output end comprises a first beam output end and a second beam output end. 
Nonetheless, Matsuda teaches, wherein the machining head (48A) has a beam input end (see FB), at least one beam output end (see GA, GB, or GC), a switch device (see mirrors 40 A-C), wherein the at least one beam output end comprises a first beam output end (GA) and a second beam output end (GB or GC).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the machining head/torch of Koike wherein the machine head/torch has a switch device, 

Regarding claim 7, Koike discloses wherein the return refection assembly (19a, b), the first reflector (21), the second reflector (22), and the third reflector (see annotated third mirror in Fig. 5) are reflecting mirrors (see Fig. 5). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 5560843 A to Koike et al. (“Koike”), in view of US 5045668 A to Neiheisel et al. (“Neiheisel”). 

Regarding claim 5, Koike discloses all the limitation claimed in claim 1.
	Koike further disclose, a sensor is located on the second moving module and laser path adjustment unit (disclosed in Col. 12 lines 19-20 “A sensor (not shown) is located on first frame 1 and or second frame 2”).
 However, Koike does not explicitly disclose, wherein the second moving module is provided with a vision module.
Nonetheless, Neiheisel teaches, wherein the second moving module (see member 23 in Fig. 2) the second moving module is provided with a vision module (see camera 77).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the sensor of Koike wherein the second moving module is provided with a vision module as taught/suggested by Neiheisel in order to accurately view of the workpiece as disclosed in .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 5560843 A to Koike et al. (“Koike”), in view of US 20040112876 A1 to Watanabe (Watanabe”). 

Regarding claim 9, Koike discloses all the limitation claimed in claim 1. 
Koike further discloses, wherein the total moving distance of the machining head induced by the movements of the first moving module and the second moving module (see Fig. 5).
However, Koike does not explicitly discloses, wherein the adjustment distance of the laser path adjustment unit is half of the total moving distance of the machining head. 
Nonetheless, Watanabe teaches, wherein the adjustment distance of the laser path adjustment unit (see Fig. 1) is half of the total moving distance of the machining head (see Fig. 1, wherein the adjustment distance of the laser path adjustment unit is (X+Y)/2).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the adjustment distance of the laser path adjustment unit of Koike wherein the adjustment distance of the laser path adjustment unit is half of the total moving distance of the machining head as taught/suggested by Watanabe in order to maintain the length of the propagation path constant as disclosed in para 0045 Watanabe since Koike also disclosed in Col. 11 lines 12-15, a change in the length of optical path accompanied by the position lag between first frame 1 and second frame 2 can be neglected in the practical machining process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VY T NGUYEN/Examiner, Art Unit 3761                                                                                                                                                                                                        

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761